DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00021-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


LAWONA JANE TULLOS AND 
ALL OCCUPANTS,                                           §     APPEAL FROM THE 
APPELLANTS

V.                                                                         §     COUNTY COURT AT LAW OF

JAMES K. TULLOS,
APPELLEE                                                        §     HENDERSON COUNTY, TEXAS





            MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss, and all other parties to the appeal have been given
notice of the filing of this motion.  Because Appellant has met the requirements of rule of appellate
procedure 42.1(a)(2), the motion is granted, and the appeal is dismissed with prejudice.  See Tex.
R. App. P. 42.1(a)(2).  
Opinion delivered June 24, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.








(PUBLISH)